Application of the lunatic to be restored to his estate denied on three grounds: ° 1st. That the petition is defective in being sworn to before the solicitor of the petitioner: 2d. That the jurat does not state that the officer who swore the petitioner examined him as to the state of his mind, and that he believed him to be sane: 3d. That the petitioner has been found a lunatic, and it does not appear that there has been any change in his situation for the better, since the inquisition was found.